DETAILED ACTION
The following Non-Final office action is in response to application 17/211,405 filed on 3/24/2021. IDS filed 3/24/2021 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-11 are directed toward the statutory category of process (reciting a “method”). Claims 12-17 are directed toward the statutory category of a machine (reciting an “apparatus”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 12 are directed to an abstract idea by reciting collecting … data for each of a plurality of parameters related to a candidate in a predefined area … transforming … the collected data for each parameter of the plurality of parameters into a value for each parameter of the plurality of parameters; assigning each parameter of the plurality of parameters a weight; calculating … an interest index value based on the assigned weights and values for the plurality of parameters; and performing … an action relating to access to the one or more features … when the interest index value meets or exceeds a threshold value. The claims are considered abstract because these steps recite certain methods of organizing human activity such as commercial interactions. The claims collect and transform data for a plurality of parameters related to a candidate, assign weights to each parameter, calculate an interest index value, and perform an action relating to access to one or more features when the interest index value meets or exceeds a threshold value which is a commercial interaction such as sales activities or behaviors.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a shared vehicle; at least one processor; and at least one memory including computer program code for one or more programs; the at least one memory configured to store the computer program code) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Claims 2 and 13 recite wherein providing access to the one or more features comprises unlocking a door of the shared vehicle, however controlling access to a product is a fundamental business practice.
	Claims 3 and 13 recite generating and transmitting, by the shared vehicle, an audio or visual signal to the candidate when the respective interest index value meets or exceeds the threshold value, however this is insignificant post solution activity. 
	Claims 4-11 and 14-17 further define the data of the abstract idea. 
Dependent claims 2-11 and 13-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, and “Performing repetitive calculations,” Flook
 (citations omitted), by performing steps to “collecting” and “transforming” data for each of a plurality of parameters, “assigning” a weight to each parameter, “calculating” an interest index value, and “performing” an action relating to access to one or more features (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-17 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Gao et al., US Publication No. 20170153714 A1, hereinafter Gao, in view of
Price et al, US Publication No. 20200320611 A1, hereinafter Price. As per,

	
Claim 1
Gao teaches
A method for providing access to one or more features in a shared vehicle, the method comprising: 
collecting, by the shared vehicle, data for each of a plurality of parameters related to a candidate in a predefined area around the shared vehicle; (Gao [0070] “S220 includes using GPS and/or address data provided as part of a user pickup request to navigate to an area (e.g., specified by a known or estimated degree of uncertainty in GPS receiver readings—this may include uncertainty in vehicle GPS and/or uncertainty in potential passenger GPS receiver readings), and then using face recognition technology to identify and locate the potential passenger (comparing imaged faces to a known face image or parametric description of the potential passenger). Alternatively, LIDAR data may be used to measure the height of potential passengers and identify the potential passenger by comparing such data to known height information or a model of the potential passengers”)
transforming, by the shared vehicle, the collected data for each parameter of the plurality of parameters into a value for each parameter of the plurality of parameters; (Gao [0071] “S220 may include performing feature recognition and/or edge detection on potential passenger image data (or otherwise parameterizing the data)”)
[…];
calculating, by the shared vehicle, an interest index value […] and values for the plurality of parameters; and (Gao [0073] “autonomous vehicle sensor data may be analyzed (e.g., using feature detection and a Kalman filter) by a computer or distributed computing system to first determine a ‘pickup desire’ score for persons”)
performing, by the shared vehicle, an action relating to access to the one or more features in the shared vehicle when the interest index value meets or exceeds a threshold value.  (Gao [0073] “attempting to identify the potential passenger from persons with an above-threshold pickup desire score” noting the pick up score mapped to the interest index value; [0079] “S240 includes enabling vehicle access. S240 functions to allow the potential passenger and/or other individuals to access the vehicle”)
Gao does not explicitly disclose, however, Price in the analogous art of vehicle data analysis teaches
assigning each parameter of the plurality of parameters a weight; (Price [0038] “in addition to containing one or more parameter values, user preference data may also include parameter weights. Parameter weights indicate which parameters have greater import to the user. In other words, parameter weights indicate which parameters of a vehicle the user cares more about … parameter weights may also be determined based on the preferences of a population”)
[…] based on the assigned weights […]; (Price [0038] “in addition to containing one or more parameter values, user preference data may also include parameter weights.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gao’s shared vehicle to include weights for the parameter values in view of Price in an effort to identify the parameters of greater relative importance (see Price ¶ [0025] & MPEP 2143G).
	Claim 12 recites like material elements to that recited in the present claim and is therefore rejected by Gao / Price by the same citations mapped in response to these same elements as recited in the present claim.	
Claim 2
Gao teaches
wherein providing access to the one or more features comprises unlocking a door of the shared vehicle.  (Gao [0079] “S240 includes enabling vehicle access. S240 functions to allow the potential passenger and/or other individuals to access the vehicle”)
	Claim 13 recites like material elements to that recited in the present claim and is therefore rejected by Gao by the same citations mapped in response to these same elements as recited in the present claim.	
Claim 3
Gao teaches
further comprising: generating and transmitting, by the shared vehicle, an audio or visual signal to the candidate when the respective interest index value meets or exceeds the threshold value.  (Gao [0074] “The instructions to the intended passenger may present a video, still image, or audio communication”)
Claim 4
Gao teaches
wherein the plurality of parameters comprises at least two of a candidate's context, a candidate's maneuvers, a proximity of the shared vehicle to the candidate, eye contact between the candidate and the shared vehicle, facial expression of the candidate, reaction of the candidate, or environmental attributes of a location of the shared vehicle.  (Gao [0057] “S210 may function to infer a pickup request based on identifying a posture or body position of a person … The person can confirm the potential pickup request expressly or impliedly, by action, responding to the autonomous vehicle.”)
	Claim 14 recites like material elements to that recited in the present claim and is therefore rejected by Gao by the same citations mapped in response to these same elements as recited in the present claim.	

Claim 5
Gao does not explicitly disclose, however, Price in the analogous art of vehicle data analysis teaches
wherein the value comprises a Boolean value of true or false.  (Price fig. 5 noting the heated seats options “YES” and “NO”)
	The rationales to modify/combine the teachings of Gao with the teachings of Price are presented in the examining of claim 1 and incorporated herein.
	Claim 15 recites like material elements to that recited in the present claim and is therefore rejected by Gao / Price by the same citations mapped in response to these same elements as recited in the present claim.	
Claim 7
Gao does not explicitly disclose, however, Price in the analogous art of vehicle data analysis teaches
wherein weights are assigned based on a location context of the predefined area.  (Price [0025] “User preference data may include a plurality of parameter values, such as, for example … one or more parameters relating to the location of the vehicle;” [0038] “in addition to containing one or more parameter values, user preference data may also include parameter weights.”)
	The rationales to modify/combine the teachings of Gao with the teachings of Price are presented in the examining of claim 1 and incorporated herein.
Claim 10
Gao teaches
wherein the interest index value is calculated periodically. (Gao [022] “while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger”)
Claim 11
Gao teaches
wherein if real-time data is not available for a parameter then historical information for the parameter is used. (Gao [0052] “S210 may infer pickup requests from audio data (e.g., a person whistling or yelling for a vehicle), video data (e.g., a person waving or otherwise raising his/her arm), historical data (e.g., a person's pickup request history, aggregated pickup request history for an area)”) 

Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Gao in view of Price in view of
Mukherjee, US Publication No. 20200310433 A1, cite no. 4 on IDS filed 3/24/2021, hereinafter Mukherjee. As per,
Claim 6
Gao / Price do not explicitly disclose, however, Mukherjee in the analogous art of vehicle data analysis teaches

wherein the value comprises a probability score that is representative of whether the collected data indicates that a respective parameter is true.  (Mukherjee [0044] “The DNN is trained to receive input features derived from the skeletal model generated by the skeletal modeling component 308 and to output a pose similarity score, the pose similarity score being a probability that the pedestrian represented by the skeletal model is making a hailing signal”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gao’s shared vehicle and Price’s assigned parameter weights to include a probability score for a parameter in view of Mukherjee in an effort to identify the parameters of greater relative importance (see Mukherjee ¶ [0025] & MPEP 2143G).
	Claim 16 recites like material elements to that recited in the present claim and is therefore rejected by Gao / Price / Mukherjee by the same citations mapped in response to these same elements as recited in the present claim.	

Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Gao in view of Price in view of
Siebert, US Publication No.  20210347383 A1, hereinafter Siebert. As per,

Claim 8
Gao / Price do not explicitly disclose, however, Siebert in the analogous art of vehicle data analysis teaches
wherein a relationship between the location context of the predefined area and assigned weights is identified using a machine learnt network trained to identify weights using ground truth data from the predefined area or a similarly configured area.  (Siebert [0028] “detected positions over such a period of time associated with the object may be used to determine a ground truth trajectory to associate with the object. In some examples, the vehicle computing system may provide the data to a remote computing device (i.e., computing device separate from vehicle computing system) for data analysis. In such examples, the remote computing system may analyze the sensor data to determine one or more labels for images, an actual location, velocity, direction of travel, or the like of the object at the end of the set of estimated states. In some such examples (e.g., an example in which an intent of a pedestrian is determined), ground truth positions of the orientation over the course of the log may be determined (either hand labelled or determined by another machine learned model) and such ground truth positions may be used to determine an actual intent of the pedestrian”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gao’s shared vehicle and Price’s assigned weights to include using a machine learnt model to identify weights using ground truth data in view of Siebert in an effort to improve vehicle safety (see Siebert ¶ [0012] & MPEP 2143G).


Claims 18-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Gao in view of
Fujiwara, US Publication No. 20220215673 A1 hereinafter Fujiwara. As per,

Claim 18
Gao teaches
A shared autonomous vehicle comprising: (Gao [0018])
one or more sensors configured to acquire data for each of a plurality of parameters related to a candidate in a predefined area around the shared autonomous vehicle; (Gao [0070] “S220 includes using GPS and/or address data provided as part of a user pickup request to navigate to an area (e.g., specified by a known or estimated degree of uncertainty in GPS receiver readings—this may include uncertainty in vehicle GPS and/or uncertainty in potential passenger GPS receiver readings), and then using face recognition technology to identify and locate the potential passenger (comparing imaged faces to a known face image or parametric description of the potential passenger). Alternatively, LIDAR data may be used to measure the height of potential passengers and identify the potential passenger by comparing such data to known height information or a model of the potential passengers”)
a geographic database configured to store mapping data; (Gao [0043] “ internal sources (e.g., map data of an autonomous vehicle platform”)
a processor configured to transform the acquired data for each parameter of the plurality of parameters into a value for each parameter of the plurality of parameters, (Gao [0020] “units of the sensor suite 111 may implemented using software and/or tailored computer instructions that are executed by a computing device (e.g., onboard computer) or one or more processors of the autonomous vehicle;” [0071] “S220 may include performing feature recognition and/or edge detection on potential passenger image data (or otherwise parameterizing the data)”)
[…] 
calculate an interest index value based on […] and values for the plurality of parameters; and (Gao [0073] “autonomous vehicle sensor data may be analyzed (e.g., using feature detection and a Kalman filter) by a computer or distributed computing system to first determine a ‘pickup desire’ score for persons”)
an automatic door locking mechanism configured to unlock when the interest index value reaches a threshold value.  (Gao [0073] “attempting to identify the potential passenger from persons with an above-threshold pickup desire score” noting the pick up score mapped to the interest index value; [0079] “S240 includes enabling vehicle access. S240 functions to allow the potential passenger and/or other individuals to access the vehicle”)
Gao does not explicitly disclose, however, Fujiwara in the analogous art of vehicle data analysis teaches
assign each parameter of the plurality of parameters a weight as a function of a current location of the shared autonomous vehicle and the stored mapping data, and (Fujiwara [0024] “A current location calculation unit 16 has a function of detecting the current location of the own vehicle. The current location calculation unit 16 is, for example, a GPS receiver. A PD map acquisition unit 17 transmits data of the current location calculated by the current location calculation unit 16 to the PD map server 30, and requests download of the PD map data around the current location. Upon receipt of the PD map data from the PD map server 30, the PD map acquisition unit 17 forwards the received PD map to the updating weight calculation unit 15.”) 
[…] the assigned weights […]; (Fujiwara [0013] “determine a weight of the detection result data”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gao’s shared vehicle to include a weight in relationship to a current location of a vehicle and the stored map data in view of Fujiwara in an effort to identify the parameters of greater relative importance (see Fujiwara ¶ [0025] & MPEP 2143G).
Claim 19
Gao teaches
wherein the plurality of parameters comprises at least two of a candidate's context, a candidate's maneuvers, a proximity of the shared autonomous vehicle to the candidate, eye contact between the candidate and the shared autonomous vehicle, facial expression of the candidate, reaction of the candidate, or environmental attributes of a location of the shared autonomous vehicle.  (Gao [0057] “S210 may function to infer a pickup request based on identifying a posture or body position of a person … The person can confirm the potential pickup request expressly or impliedly, by action, responding to the autonomous vehicle.”)
Claim 20
Gao does not explicitly disclose, however, Fujiwara in the analogous art of vehicle data analysis teaches
wherein the value for each parameter comprises a Boolean value of true or false. (Fujiwara [0027] ““YES” and “NO” for the “PD MAP” respectively indicate the presence and absence of an object in the PD map data, and “YES” and “NO” for “AUTONOMOUS SENSORS” respectively indicate the presence and absence of an object based on the detection result data from the autonomous sensors”)
	The rationales to modify/combine the teachings of Gao with the teachings of Fujiwara are presented in the examining of claim 18 and incorporated herein.

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210056306 A1; US 20200339137 A1; US 20190325674 A1; US 11511736 B1; US 20210092572 A1; US 20210027410 A1; US 20190212738 A1; Smart Vehicle Recognition of Passengers and Baggage, IP.com Prior Art Database Technical Disclosure, March 31, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624